 EXHIBIT 10.1

 

 

[trtc_ex101img31.jpg] 



   

 

 



 

[trtc_ex101img32.jpg] 



   

 

 



 

[trtc_ex101img33.jpg] 



   

 

 



 

[trtc_ex101img34.jpg] 



   

 

 



 

[trtc_ex101img35.jpg] 



   

 

 



 

[trtc_ex101img36.jpg] 



   

 

 



 

[trtc_ex101img37.jpg] 



   

 

 



 

[trtc_ex101img38.jpg] 



   

 

 



 

[trtc_ex101img39.jpg] 



   

 

 



 

[trtc_ex101img40.jpg] 



   

 

 



 

[trtc_ex101img41.jpg] 



   

 

 



 

[trtc_ex101img42.jpg] 



   

 

 



 

[trtc_ex101img43.jpg] 



   

 

 



 

[trtc_ex101img44.jpg] 



   

 

 



 

[trtc_ex101img45.jpg] 



   

 

 



 

[trtc_ex101img46.jpg] 



 



 